

Exhibit 10.1
PVH CORP.
2006 STOCK INCENTIVE PLAN
(As Amended and Restated Effective April 30, 2015)
 
1.  
Establishment, Objectives and Duration.

 
(a)Establishment of the Plan.  PVH Corp. established this incentive compensation
plan to permit the granting of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Share Units and Other Stock-Based Awards to the
persons and for the purposes described herein.  The Plan first became effective
on April 27, 2006 (the “Effective Date”), was amended and restated effective
April 30, 2009, June 25, 2009, June 23, 2011, April 26, 2012 and May 7, 2014 and
had its material terms approved at the 2006 and 2011 Annual Meeting of
Stockholders.  Definitions of capitalized terms used in the Plan are contained
in the attached glossary, which is an integral part of the Plan.
 
(b)Purposes of the Plan.  The purposes of the Plan are to induce certain
individuals to remain in the employ, or to continue to serve as directors of, or
consultants or advisors to, the Company and its present and future Subsidiaries,
to attract new individuals to enter into such employment or service and to
encourage such individuals to secure or increase on reasonable terms their stock
ownership in the Company.  The Board believes that the granting of Awards under
the Plan will promote continuity of management and increased incentive and
personal interest in the welfare of the Company by those who are or may become
primarily responsible for shaping and carrying out the long range plans of the
Company and securing its continued growth and financial success.
 
(c)Duration of the Plan.  No Award may be granted under the Plan after April 29,
2025, or such earlier date as the Board shall determine.  The Plan will remain
in effect with respect to outstanding Awards until no Awards remain outstanding.
 
2.  
Administration of the Plan.

 
(a)The Committee.  Except as otherwise provided in Section 2(d), the Plan shall
be administered by the “Committee.”  The Committee shall consist of two or more
members of the Board.  It is intended that all of the members of the Committee
shall be “non-employee directors” within the meaning of Rule 16b-3(b)(3)
promulgated under the Exchange Act, and “outside directors” within the
contemplation of Section 162(m)(4)(C)(i) of the Code.  The Committee shall be
appointed annually by the Board, which may at any time and from time to time
remove any members of the Committee, with or without cause, appoint additional
members to the Committee and fill vacancies, however caused, in the
Committee.  A majority of the members of the Committee shall constitute a
quorum.  All determinations of the Committee shall be made by a majority of its
members present at a meeting duly called and held, except that the Committee may
delegate to any one of its members the authority of the Committee with respect
to the grant of Awards to any person who (i) shall not be an officer and/or
director of the Company and (ii) is not, and in the judgment of the Committee
may not be reasonably expected to become, a “covered employee” within the
meaning of Section 162(m)(3) of the Code.  Any decision or determination of the
Committee reduced to writing and signed by all of the members of the Committee
(or by the member(s) of the Committee to whom authority has been delegated)
shall be fully as effective as if it had been made at a meeting duly called and
held.
 
(b)Authority of the Committee.  Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to:
 
(i)select the Employees, Directors and Consultants to whom Awards may from time
to time be granted hereunder;
 
(ii)determine whether and to what extent Awards are granted hereunder;
 

 
 

--------------------------------------------------------------------------------

 

(iii)determine the size and types of Awards granted hereunder;
 
(iv)approve forms of Award Agreement for use under the Plan;
 
(v)determine the terms and conditions of any Award granted hereunder;
 
(vi)establish performance goals for any Performance Period and determine whether
such goals were satisfied;
 
(vii)amend the terms of any outstanding Award granted under the Plan; provided
that, except as otherwise provided in Section 16, no such amendment shall reduce
the Exercise Price of outstanding Options or the grant price of outstanding SARs
without the approval of the stockholders of the Company;
 
(viii)construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and to decide all questions of fact arising in its
application; and
 
(ix)take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.
 
(c)Effect of Committee’s Decision.  All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Directors, Consultants and their estates and beneficiaries.
 
(d)Delegation.  As permitted by Applicable Laws, the Committee may delegate its
authority as identified herein, including the power and authority to make Awards
to Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act or expected to be “covered employees” within the meaning of Section 162(m)
of the Code, pursuant to such conditions and limitations as the Committee may
establish.
 
3.  
Shares Subject to the Plan; Effect of Grants; Individual Limits.

 
(a)Number of Shares Available for Grants.  Subject to adjustment as provided in
Section 18 hereof, the maximum number of Shares which may be issued pursuant to
Awards under the Plan shall be 17,436,589, plus the number of Shares subject to
outstanding awards under the Prior Plans as of April 30, 2015 that are deemed
not delivered under the Prior Plans pursuant to paragraph (i) or (ii) of this
Section 3(a), plus the number of Shares that were subject to outstanding awards
under the Prior Plans at August 31, 2012 but which expired or were cancelled or
forfeited subsequent to that date.  The 17,436,589 shares referred to in the
immediately preceding sentence include the 3,000,000 Shares initially included
in the Plan as of the Effective Date, 4,400,000 shares added to the Plan as of
June 25, 2009, 1,093,649 shares added to the Plan pursuant to paragraph (i) of
this Section 3(a) between the Effective Date and August 31, 2012, and 4,500,000
Shares added to the Plan as of April 26, 2012, 1,442,940 shares added to the
plan as of February 15, 2013 in connection with the Company’s acquisition of The
Warnaco Group, Inc. (“Warnaco”) (of such 1,442,940 shares, 580,023 shares
represent outstanding awards under Warnaco’s equity plans assumed by the Company
and 862,917 shares represent awards to be issued in the future) and 3,000,000
shares added to the Plan as of April 30, 2015.
 
(i)Shares that are potentially deliverable under an Award granted under the Plan
or an option granted under a Prior Plan that expires or is canceled, forfeited,
settled in cash or otherwise settled without the delivery of Shares shall not be
treated as having been issued under the Plan or a Prior Plan.
 
(ii)Shares that are issued pursuant to awards that are assumed, converted or
substituted in connection with a merger, acquisition, reorganization or similar
transaction shall not be treated as having been issued under the Plan; provided,
however, that the Shares referred to in this paragraph (ii) shall not be
considered for purposes of determining the number of Shares available for grant
as Incentive Stock Options.
 
Notwithstanding any other provisions herein: (i) shares tendered in payment of
the exercise price of an Award shall not be added to the maximum share
limitations described above, (ii) shares withheld by the Company to satisfy the
tax withholding obligation shall not be added to the maximum share limitations
described above, and (iii) all shares covered by a Stock Appreciation Right, to
the extent that it is exercised and whether or not shares of Common Stock are
actually issued upon exercise of the right, shall be considered issued or
transferred pursuant to the Plan.
 
The Shares to be issued pursuant to Awards may be authorized but unissued Shares
or treasury Shares.
 
(b)Individual Limits.  Subject to adjustment as provided in Section 16 hereof,
the maximum aggregate number of Shares with respect to which Awards may be
granted in any calendar year to any one Participant shall be 1,000,000 Shares.
 
(c)Share Counting.  Each Share underlying a Stock Option or Stock Appreciation
Right shall be counted as one share for purposes of the limits set forth in
Sections 3(a) and 3(b).  Each Share underlying a combination of Stock
Appreciation Right and Stock Option, where the exercise of the Stock
Appreciation Right or Stock Option results in the cancellation of the other,
shall be counted as one share for purposes of the limits set forth in Sections
3(a) and 3(b).  Each Share underlying an Award of Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Share Units or Other Stock-Based
Award shall be counted as two shares for purposes of the limits set forth in
Sections 3(a) and 3(b).
 
4.  
Eligibility and Participation.

 
(a)Eligibility.  Persons eligible to participate in the Plan include all
Employees, Directors and Consultants.
 
(b)Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, Directors and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.
 
5.  
Types of Awards.

 
(a)Type of Awards.  Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Share Units and
Other Stock-Based Awards.
 
(b)Designation of Award.  Each Award shall be designated in the Award Agreement.
 
6.  
Options.

 
(a)Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.
 
(b)Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine including, but not limited to, the Option vesting schedule,
repurchase provisions, rights of first refusal, forfeiture provisions, form of
payment (cash, Shares, or other consideration) upon settlement of the Award, and
payment contingencies.  The Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.  Options that are intended to be Incentive Stock Options shall be
subject to the limitations set forth in Section 422 of the Code.  Options
granted pursuant to the Plan shall not provide Participants with the right to
receive Dividends or Dividend Equivalents.
 
(c)Exercise Price.  Except for Options adjusted pursuant to Section 18 herein,
and replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price for each grant of an
Option shall not be less than 100% of the Fair Market Value of a Share on the
date the Option is granted.  However, in the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Subsidiary, the Exercise Price for each grant of an Option shall
not be less than 110% of the Fair Market Value of a Share on the date the Option
is granted.
 
(d)Term of Options.  The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed 10 years.  However, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Option is granted, owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or any Subsidiary, the term of the Incentive Stock Option shall be
five years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement.
 
(e) Exercise of Options.  Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each
Participant.  Except as otherwise provided in a Participant’s Award Agreement,
upon a termination of employment or, pursuant to Section 17, in the event of a
Participant’s Qualifying Termination during the two year period following the
occurrence of a Change in Control or Subsidiary Disposition, an Option granted
under the Plan shall have a minimum period of vesting of three years, which
period may, at the discretion of the Committee, lapse on a pro-rated, graded, or
cliff basis.  However, in no event will the vesting of an Option occur within
one year of the date of grant, except that the Committee will be entitled to
make grants of any kind of Award under the Plan without regard to the minimum
vesting condition in an aggregate amount not to exceed 5% of the shares of
Common Stock still available for grant on April 30, 2015.
 
(f)Payments.  Options granted under this Section 6 shall be exercised by the
delivery of a written notice to the Company setting forth the number of Shares
with respect to which the Option is to be exercised and payment of the Exercise
Price.  The Exercise Price of an Option shall be payable to the Company: (i) in
cash or its equivalent, (ii) by tendering (either actually or constructively by
attestation) Shares having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price, (iii) in any other manner then permitted
by the Committee, or (iv) by a combination of any of the permitted methods of
payment.  The Committee may limit any method of payment, other than that
specified under (i), for administrative convenience, to comply with Applicable
Laws or otherwise.
 
(g)Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
 
(h)Termination of Employment or Service.  Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries.  Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Options, and may
reflect distinctions based on the reasons for termination of employment or
service.
 
7.  
Stock Appreciation Rights.

 
(a)Grant of SARs.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.
 
(b)Award Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.  SARs granted pursuant to the Plan shall not
provide Participants with the right to receive Dividends or Dividend
Equivalents.
 
(c)Grant Price.  The grant price of a freestanding SAR shall not be less than
100% of the Fair Market Value of a Share on the date of grant of the SAR;
provided, however, that these limitations shall not apply to Awards that are
adjusted pursuant to Section 18 herein.
 
(d)Term of SARs. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided, however, that such term shall
not exceed 10 years.
 
(e)Exercise of SARs. SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon them and sets forth in the
Award Agreement.  Except as otherwise provided in a Participant’s Award
Agreement, upon a termination of employment or, pursuant to Section 17, in the
event of a Participant’s Qualifying Termination during the two year period
following the occurrence of a Change in Control or Subsidiary Disposition, a SAR
granted under the Plan shall have a minimum period of vesting of three years,
which period may, at the discretion of the Committee, lapse on a pro-rated,
graded, or cliff basis.  However, in no event will the vesting of a SAR occur
within one year of the date of grant, except that the Committee will be entitled
to make grants of any kind of Award under the Plan without regard to the minimum
vesting condition in an aggregate amount not to exceed 5% of the shares of
Common Stock still available for grant on April 30, 2015.
 
(f)Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i)the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by
 
(ii)the number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
 
(g)Termination of Employment or Service. Each SAR Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant’s employment or, if the Participant
is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all SARs, and may reflect distinctions
based on the reasons for termination of employment or service.
 
8.  
Restricted Stock.

 
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.
 
(b)Award Agreement. Each Restricted Stock grant shall be evidenced by an Award
Agreement that shall specify the Period of Restriction, the number of Shares of
Restricted Stock granted, and such other provisions as the Committee shall
determine.
 
(c)Period of Restriction and Other Restrictions. Except as otherwise provided in
a Participant’s Award Agreement, upon a termination of employment or, pursuant
to Section 17, in the event of a Participant’s Qualifying Termination during the
two year period following the occurrence of a Change in Control or Subsidiary
Disposition, an Award of Restricted Stock shall have a minimum Period of
Restriction of three years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement).  However, in no event will the vesting of an Award of
Restricted Stock occur within one year of the date of grant, except that the
Committee will be entitled to make grants of any kind of Award under the Plan
without regard to the minimum vesting condition in an aggregate amount not to
exceed 5% of the shares of Common Stock still available for grant on April 30,
2015.  The Committee shall impose such other conditions and/or restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock, a requirement that
the issuance of Shares of Restricted Stock be delayed, restrictions based upon
the achievement of specific performance goals, additional time-based
restrictions, and/or restrictions under Applicable Laws, or holding requirements
or sale restrictions placed on the Shares by the Company upon vesting of such
Restricted Stock. As soon as practicable following the grant of Restricted
Stock, the Shares of Restricted Stock shall be registered in the Participant’s
name in certificate or book-entry form.  If a certificate is issued, it shall
bear an appropriate legend referring to the restrictions and it shall be held by
the Company, or its agent, on behalf of the Participant until the Period of
Restriction has lapsed or otherwise been satisfied.  If the Shares are
registered in book-entry form, the restrictions shall be placed on the
book-entry registration.
 
(d)Removal of Restrictions.  Subject to Applicable Laws, Restricted Stock shall
become freely transferable by the Participant after the last day of the Period
of Restriction applicable thereto.  Once Restricted Stock is released from the
restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares.
 
(e)Voting Rights.  Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by
Applicable Laws, Participants holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares during
the Period of Restriction.
 
(f)Dividends and Other Distributions.  Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which such distributions
were made.
 
(g)Termination of Employment or Service.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain unvested
Restricted Stock following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Awards of Restricted Stock, and may
reflect distinctions based on the reasons for termination of employment or
service.
 
9.  
Restricted Stock Units.

 
(a)Grant of Restricted Stock Units.  Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.
 
(b)Award Agreement.  Each grant of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify the applicable Period of Restriction, the
number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.
 
(c)Value of Restricted Stock Units.  The initial value of a Restricted Stock
Unit shall equal the Fair Market Value of a Share on the date of grant;
provided, however, that this restriction shall not apply to Awards that are
adjusted pursuant to Section 16.
 
(d)Period of Restriction.  Except as otherwise provided in a Participant’s Award
Agreement, upon a termination of employment or, pursuant to Section 17, in the
event of a Participant’s Qualifying Termination during the two year period
following the occurrence of a Change in Control or Subsidiary Disposition, an
Award of Restricted Stock Units shall have a minimum Period of Restriction of
three years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis.  However, in no event will the vesting of an
Award of Restricted Stock Units occur within one year of the date of grant,
except that we will be entitled to make grants of any kind of Award under the
Plan without regard to the minimum vesting condition in an aggregate amount not
to exceed 5% of the shares of Common Stock still available for grant on April
30, 2015.
 
(e)Form and Timing of Payment.  Except as otherwise provided in Section 17 or a
Participant’s Award Agreement, payment of Restricted Stock Units shall be made
at a specified settlement date that shall not be earlier than the last day of
the Period of Restriction.  The Committee, in its sole discretion, may pay
earned Restricted Stock Units by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination
thereof).  The Committee may provide that settlement of Restricted Stock Units
shall be deferred, on a mandatory basis or at the election of the Participant.
 
(f)Voting Rights.  A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.
 
(g)Termination of Employment or Service.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to receive a payout
respecting an Award of Restricted Stock Units following termination of the
Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and its Subsidiaries.  Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock Units, and may reflect distinctions based on the reasons
for termination of employment or service.
 
(h)Dividend Equivalents.  At the discretion of the Committee, Restricted Stock
Units granted pursuant to the Plan may provide Participants with the right to
receive Dividend Equivalents, which may be paid currently or credited to an
account for the Participants, and may be settled in cash and/or Shares, as
determined by the Committee in its sole discretion, subject in each case to such
terms and conditions as the Committee shall establish.
 
10.  
Performance Shares and Performance Share Units.

 
(a)Grant of Performance Shares and Performance Share Units.  Subject to the
terms and provisions of the Plan, Performance Shares or Performance Share Units
may be granted to Participants in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.
 
(b)Award Agreement.  Each grant of Performance Shares or Performance Share Units
shall be evidenced by an Award Agreement that shall specify the applicable
Performance Period and Performance Measure(s), the number of Performance Shares
or Performance Share Units granted, and such other provisions as the Committee
shall determine.
 
(c) Value of Performance Shares and Performance Share Units.  The initial value
of a Performance Share or a Performance Share Unit shall equal the Fair Market
Value of a Share on the date of grant; provided, however, that this restriction
shall not apply to Awards that are adjusted pursuant to Section 16.


(d)      Period of Restriction.  Except as otherwise provided in a Participant’s
Award Agreement, upon a termination of employment or, pursuant to Section 17, in
the event of a Participant’s Qualifying Termination during the two year period
following the occurrence of a Change in Control or Subsidiary Disposition, an
Award of Performance Shares or Performance Share Units shall have a minimum
Period of Restriction of three years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis.  However, in no event
will the vesting of an Award of Performance Shares or Performance Share Units
occur within one year of the date of grant, except that the Committee will be
entitled to make grants of any kind of Award under the Plan without regard to
the minimum vesting condition in an aggregate amount not to exceed 5% of the
shares of Common Stock still available for grant on April 30, 2015.
 
(e)Form and Timing of Payment.  Except as otherwise provided in Section 17 or a
Participant’s Award Agreement, payment of Performance Shares or Performance
Share Units shall be made at a specified settlement date that shall not be
earlier than the last day of the Performance Period.  The Committee, in its sole
discretion, may pay earned Performance Shares or Performance Share Units by
delivery of Shares or by payment in cash of an amount equal to the Fair Market
Value of such Shares (or a combination thereof).  The Committee may provide that
settlement of Performance Shares or Performance Share Units shall be deferred,
on a mandatory basis or at the election of the Participant.
 
(f)Voting Rights.  A Participant shall have no voting rights with respect to any
Performance Shares or Performance Share Units granted hereunder.
 
(g) Termination of Employment or Service.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to receive a payout
respecting an Award of Performance Shares or Performance Share Units following
termination of the Participant’s employment or, if the Participant is a
Consultant, service with the Company and its Subsidiaries.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Participants, and may reflect distinctions based on the reasons for
termination of employment or service.
(h) Dividends and Dividend Equivalents.  Performance Shares and Performance
Share Units granted pursuant to the Plan shall not provide Participants with the
right to receive Dividends or Dividend Equivalents.
 
11.  
Other Stock-Based Awards.

 
(a)Grant.  The Committee shall have the right to grant other Awards that may
include, without limitation, the grant of Shares based on attainment of
performance goals established by the Committee, the payment of Shares as a bonus
or in lieu of cash based on attainment of performance goals established by the
Committee, and the payment of Shares in lieu of cash under other Company
incentive or bonus programs.
 
(b)Period of Restriction.  Except as otherwise provided in a Participant’s Award
Agreement, upon a termination of employment or, pursuant to Section 17, in the
event of a Participant’s Qualifying Termination during the two year period
following the occurrence of a Change in Control or Subsidiary Disposition,
Awards granted pursuant to this Section 11 shall have a minimum Period of
Restriction of three years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement).  However, in no event will the vesting of an Award granted
pursuant to this Section 11 occur within one year of the date of grant, except
that we will be entitled to make grants of any kind of Award under the Plan
without regard to the minimum vesting condition in an aggregate amount not to
exceed 5% of the shares of Common Stock still available for grant on April 30,
2015.   Notwithstanding the above, the payment of Shares in lieu of cash under
other Company incentive or bonus programs shall not be subject to the minimum
Period of Restriction limitations described above.
 
(c)Payment of Other Stock-Based Awards.  Subject to Section 11(b) hereof,
payment under or settlement of any such Other Stock-Based Awards shall be made
in such manner and at such times as the Committee may determine.  The Committee
may provide that settlement of Other Stock-Based Awards shall be deferred, on a
mandatory basis or at the election of the Participant.
 
(d)Termination of Employment or Service.  The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.
 
12.  
Performance-Based Exception.

 
(a)The Committee may specify that the attainment of one or more of the
Performance Measures set forth in this Section 12 shall determine the degree of
granting, vesting and/or payout with respect to Awards that the Committee
intends will qualify for the Performance-Based Exception.  The performance goals
to be used for such Awards shall be chosen from among the following performance
measures (the “Performance Measures”): earnings, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization, earnings
per share, economic value created, market share, net income (before or after
taxes), operating income, adjusted net income after capital charge, return on
assets, return on capital (based on earnings or cash flow), return on equity,
return on investment, revenue, cash flow, operating margin, share price, total
stockholder return, total market value, and strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration goals, productivity measures, geographic business expansion goals,
cost targets, customer satisfaction or employee satisfaction goals, goals
relating to merger synergies, management of employment practices and employee
benefits, or supervision of litigation or information technology, and goals
relating to acquisitions or divestitures of subsidiaries, affiliates or joint
ventures.  The targeted level or levels of performance with respect to such
Performance Measures may be established at such levels and on such terms as the
Committee may determine, in its discretion, on a corporate-wide basis or with
respect to one or more business units, divisions, subsidiaries, business
segments or functions, and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies.  Awards that are not intended to qualify for the Performance-Based
Exception may be based on these or such other performance measures as the
Committee may determine.
 
(b)Unless otherwise determined by the Committee, measurement of performance
goals with respect to the Performance Measures above shall exclude the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, as well as the cumulative effects of tax
or accounting changes, each as determined in accordance with generally accepted
accounting principles or identified in the Company’s financial statements, notes
to the financial statements, management’s discussion and analysis or other
filings with the SEC, as well as any other items determined in accordance with
Section 18(b).
 
(c)Performance goals may differ for Awards granted to any one Participant or to
different Participants.
 
(d)Achievement of performance goals in respect of Awards intended to qualify
under the Performance-Based Exception shall be measured over a Performance
Period specified in the Award Agreement, and the goals shall be established not
later than 90 days after the beginning of the Performance Period or, if less
than 90 days, the number of days which is equal to 25% of the relevant
Performance Period applicable to the Award.
 
13.Transferability of Awards.  Incentive Stock Options may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and shall be
exercisable during a Participant’s lifetime only by such Participant.  Other
Awards shall be transferable to members of the Participant’s Immediate Family to
the extent provided in the Award Agreement, except that no Award may be
transferred for consideration.
 
14.Taxes.  The Company shall have the power and right, prior to the delivery of
Shares pursuant to an Award, to deduct or withhold, or require a Participant to
remit to the Company (or a Subsidiary), an amount (in cash or Shares) sufficient
to satisfy any applicable tax withholding requirements applicable to an
Award.  Whenever under the Plan payments are to be made in cash, such payments
shall be net of an amount sufficient to satisfy any applicable tax withholding
requirements.  Subject to such restrictions as the Committee may prescribe, in
the event that an Award of Restricted Stock shall become taxable to a
Participant during any Company-imposed blackout period, a Participant may
satisfy all or a portion of any tax withholding requirements by electing to have
the Company withhold Shares having a Fair Market Value equal to the amount to be
withheld up to the minimum statutory tax withholding rate (or such other rate
that will not result in a negative accounting impact).
 
15.Conditions Upon Issuance of Shares.
 
(a)Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b)As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
 
16.Adjustments Upon Changes in Capitalization.  In the event of any equity
restructuring (within the meaning of FASB Accounting Standards Codification
Topic 718  (f/k/a Financial Accounting Standards No. 123R)), such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause there to be an
equitable adjustment in the number and kind of Shares that may be delivered
under the Plan, the individual limits set forth in Section 3(b), and, with
respect to outstanding Awards, in the number and kind of Shares subject to
outstanding Awards, the Exercise Price, grant price or other price of Shares
subject to outstanding Awards, any performance conditions relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, to prevent dilution or enlargement of rights.  In the
event of any other change in corporate capitalization, such as a merger,
consolidation, or liquidation, the Committee may, in its sole discretion, cause
there to be such equitable adjustment as described in the foregoing sentence, to
prevent dilution or enlargement of rights; provided, however, that, unless
otherwise determined by the Committee, the number of Shares subject to any Award
shall always be rounded down to a whole number.  Adjustments made by the
Committee pursuant to this Section 16 shall be final, binding, and conclusive.
 
17.  
Change in Control and Subsidiary Disposition.

 
(a)Change in Control in which Awards are Assumed or Continued.   Upon the
occurrence of a Change in Control in which outstanding Awards are assumed or
continued, the following provisions shall apply to each Award assumed or
continued unless otherwise provided in a Participant’s Award Agreement or
prohibited under Applicable Laws:
 
(i) All outstanding Options and SARs shall become immediately exercisable in the
event of a Participant’s Qualifying Termination during the two year period
following the Change in Control.
 
(ii) Any Period of Restriction or other restriction imposed on Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards shall lapse in the event of
a Participant’s Qualifying Termination during the two year period following the
Change in Control.
 
(iii)All incomplete Performance Periods in respect of each Award of Performance
Shares, Performance Share Units and each other performance-based Award shall end
on the date of the Change in Control and the performance goals applicable to
such Award shall be deemed satisfied (A) based on the level of performance
achieved as of the date of the Change in Control, if determinable, or (B) at the
target level, if not determinable; provided, however, that, if less than 50% of
the relevant Performance Period has elapsed as of the date of the Change in
Control, then the performance goals applicable to such Award shall be deemed
satisfied at the target level.  Each such Performance Share, Performance Share
Units and other performance-based Award shall thereafter become a time-based
Award and shall vest and become payable to the Participant on the earlier to
occur of (x) the Participant’s Qualifying Termination during the two year period
following the occurrence of the Change in Control and (y) the date such Award
otherwise vests in accordance with the Participant’s Award Agreement.
 
(b) Change in Control in which Awards are not Assumed or Continued.  Upon the
occurrence of a Change in Control in which outstanding Awards are not assumed or
continued, the following provisions shall apply to each Award not assumed or
continued:


(i)     All outstanding Options and SARs shall be terminated and each
Participant shall receive, with respect to each Share subject to the Options or
SARs held by the Participant, an amount in cash equal to the excess of the Fair
Market Value of a Share immediately prior to the occurrence of the Change in
Control over the Option Exercise Price or the SAR grant price; provided,
however, that Options and SARs outstanding as of the date of the Change in
Control shall be cancelled and terminated without payment therefore if the Fair
Market Value of a Share as of the date of the Change in Control is less than the
Option Exercise Price or the SAR grant price.


(ii)    All outstanding Shares of Restricted Stock, Restricted Stock Units and
Other Stock-Based Awards shall be terminated and each Participant shall receive,
with respect to each Share subject to an Award held by the Participant, an
amount in cash equal to the Fair Market Value of a Share immediately prior to
the occurrence of the Change in Control.


(iii)    All outstanding Performance Shares, Performance Share Units and other
performance-based Awards shall be terminated and each Participant shall receive,
with respect to each Share subject to an Award held by the participant an amount
in cash equal to the Fair Market Value of a Share immediately prior to the
occurrence of the Change in Control.  Each such Performance Share, Performance
Share Unit and other performance-based Award shall vest on a pro rata monthly
basis, including full credit for partial months elapsed, and shall be paid (A)
based on the level of performance achieved as of the date of the Change in
Control, if determinable, or (B) at the target level, if not determinable;
provided, however, that, if less than 50% of the relevant Performance Period has
elapsed as of the date of the Change in Control, then the performance goals
applicable to such Award shall be deemed satisfied at the target level.
 
(c)Subsidiary Disposition.  The Committee shall have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on such Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in such
Subsidiary Disposition.  The Committee also shall have the authority to
condition any such Award vesting and exercisability or release from such
limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition.  The Committee may provide that
any Awards so vested or released from such limitations in connection with a
Subsidiary Disposition, shall remain fully exercisable until the expiration or
sooner termination of the Award.
 
18.Amendment, Suspension or Termination of the Plan.
 
(a)Amendment, Modification and Termination.  The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires stockholder approval in order
for the Plan to continue to comply with the New York Stock Exchange listing
standards or any rule promulgated by the SEC or any securities exchange on which
Shares are listed or any other Applicable Laws shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule.
 
(b)Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 16)
affecting the Company or the financial statements of the Company or of changes
in Applicable Laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.  With respect to any Awards intended to comply
with the Performance-Based Exception, unless otherwise determined by the
Committee, any such exception shall be specified at such times and in such
manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.
 
(c)Awards Previously Granted.  No termination, amendment or modification of the
Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.
 
(d)No Repricing.  Without the affirmative vote of holders of a majority of the
Shares cast in person or by proxy at a meeting of the stockholders of the
Company at which a quorum representing a majority of all outstanding Shares is
present or represented by proxy, the Board shall not approve either: (i) the
cancellation of outstanding Options or SARs and the grant in substitution
therefore of new awards (including Options and SARs) having a lower exercise
price; (ii) the amendment of outstanding Options or SARs to reduce the exercise
price thereof; or (iii) the cancellation of outstanding Options or SARs and the
payment of cash in substitution therefore.
 
(e)Compliance with the Performance-Based Exception.  If it is intended that an
Award comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception.  If changes are made
to Code Section 162(m) or regulations promulgated thereunder to permit greater
flexibility with respect to any Award or Awards available under the Plan, the
Committee may, subject to this Section 18, make any adjustments to the Plan
and/or Award Agreements it deems appropriate.
 

 
 

--------------------------------------------------------------------------------

 

19.Repayment of Awards.
 
(a)In the event of a restatement of the Company’s financial results to correct a
material error or inaccuracy resulting in whole or in part from the fraud or
intentional misconduct of a Participant who is a member of the Company’s senior
executive group, such fraud or misconduct as determined by the Board or a
committee thereof, the Board or the committee may, to the extent permitted by
applicable law,
 
(i)cancel or cause to be cancelled any or all of such Participant’s outstanding
Awards granted after December 31, 2008;
 
(ii)recover or cause to be recovered any or all Proceeds resulting from any sale
or other disposition (including to the Company) of Shares issued or issuable
upon vesting, settlement or exercise, as the case may be, of any Award granted
after December 31, 2008; and/or
 
(iii)recover or cause to be recovered any cash paid or Shares issued to such
Participant in connection with any vesting, settlement or exercise of an Award
granted after December 31, 2008.
 
(b)The return of Proceeds is in addition to and separate from any other relief
available to the Company or any other actions as may be taken by the Committee
in its sole discretion.  Any determination by the Committee with respect to the
foregoing shall be final, conclusive and binding on all interested parties.
 
20.Reservation of Shares.
 
(a)The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
(b)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
21.Rights of Participants.
 
(a)Continued Service.  The Plan shall not confer upon any Participant any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.
 
(b)Participant.  No Employee, Director or Consultant shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive future Awards.
 
22.Successors.  All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award Agreements shall be deemed to refer to
such successors.
 
23.Legal Construction.
 
(a)Gender, Number and References.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the
plural.  Any reference in the Plan to a Section of the Plan either in the Plan
or any Award Agreement or to an act or code or to any section thereof or rule or
regulation thereunder shall be deemed to refer to such Section of the Plan, act,
code, section, rule or regulation, as may be amended from time to time, or to
any successor Section of the Plan, act, code, section, rule or regulation.
 
(b)Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
(c)Requirements of Law.  The granting of Awards and the issuance of Shares or
cash under the Plan shall be subject to all Applicable Laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.
 
(d)Governing Law.  To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.
 
(e)Non-Exclusive Plan.  Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.
 
(f)Code Section 409A Compliance.  To the extent applicable, it is intended that
the Plan and any Awards granted hereunder comply with, and should be interpreted
consistent with, the requirements of Section 409A of the Code and any related
regulations or other guidance promulgated thereunder by the U.S. Department of
the Treasury or the Internal Revenue Service (“Section 409A”).
 



 
 

--------------------------------------------------------------------------------

 

[Missing Graphic Reference]
 


GLOSSARY OF DEFINED TERMS
 
1.  
Definitions.  As used in the Plan and any Award Agreement, the following
definitions shall apply:

 
“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal law,
applicable state law, and the rules and regulations of any applicable stock
exchange or national market system.
 
“Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Share Units and Other Stock-Based
Awards granted under the Plan.
 
“Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, with respect to any Participant (i) gross negligence or willful
misconduct, as the case may be, in the performance of the material
responsibilities of the Participant’s office or position; (ii) the willful and
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or any Subsidiary (other than any such failure resulting
from incapacity due to physical or mental illness); (iii) the Participant is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation);
(iv) the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company or any Subsidiary, or any of their respective
directors, officers, employees, auditors and legal advisors, otherwise than in
the ordinary course of business, any confidential or proprietary information of
the Company or such Subsidiary; or (v) any act or failure to act by the
Participant, which, under the provisions of applicable law, disqualifies the
Participant from performing his or her duties or serving in his or her then
current capacity with the Company or a Subsidiary; provided, however, that with
respect to a Participant who has an employment agreement with the Company or any
of its Subsidiaries which has a definition of “cause”, the definition contained
therein shall govern.
 
“Change in Control” means the first to occur of the following events:
 
1.Any Person, other than a Person who as of the date the Plan is first approved
by the Board is the owner of at least 8% of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”), becomes
(A) a “beneficial owner,” as such term is used in Rule 13d-3 of the Exchange
Act, of at least 25% but less than 50% of the Outstanding Company Voting
Securities, unless such acquisition has been approved within 30 days thereafter
by at least a majority of the Incumbent Board (as defined in clause (2) below
taking into account the provisos), or (B) a “beneficial owner,” as such term is
used in Rule 13d-3 of the Exchange Act, of at least 50% of the Outstanding
Company Voting Securities; provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (II) any acquisition by
the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates, or
(IV) any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of paragraph 3 of this definition; or
 
2.Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to when
the Plan is first approved by the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
 
3.Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding Shares (the “Outstanding Company
Common Stock”) and the Outstanding Company Voting Securities, immediately prior
to such Business Combination, beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares of common stock and more than 50% of the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination, whichever occurs first; or
 
4.The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, with respect to Awards (or portions of Awards)
that are considered deferred compensation under Section 409A, if an event or
condition constituting a Change in Control does not constitute a “change in the
ownership” or a “change in the effective control” of the Company or a “change in
the ownership of a substantial portion of a corporation’s assets” (each within
the meaning of Section 409A), the event or condition shall continue to
constitute a Change in Control solely with respect to vesting of the Award (or
portion thereof) or a lapse of any applicable restrictions thereto and not for
purposes of determining whether the settlement or payment of the Award (or
portion thereof) will be accelerated under this Plan.  For avoidance of doubt,
the prior sentence shall not apply to Awards (or portions thereof) that qualify
as short-term deferrals for purposes of Section 409A.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Committee, as specified in Section 2(a), appointed by the
Board to administer the Plan.
 
“Company” means PVH Corp., a Delaware corporation, and any successor thereto.
 
“Consultant” means any consultant or advisor to the Company or a Subsidiary.
 
“Continuous Service” means that the provision of services to the Company or any
Subsidiary in any capacity by an Employee is not interrupted or
terminated.  Continuous Service shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor.  A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company.  For purposes of Incentive Stock Options, no such
leave may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.
 
“Director” means any individual who is a member of the Board of Directors of the
Company or a Subsidiary who is not an Employee and is not designated or elected
to serve as a director by the holders of the Company’s Series B convertible
preferred stock, or the holders of any other securities of the Company, other
than Shares, voting separately as a class.
 
“Dividend” means the dividends declared and paid on Shares subject to an Award.
 
“Dividend Equivalent” means, with respect to Shares subject to an Award, a right
to be paid an amount equal to the Dividends declared and paid on an equal number
of outstanding Shares.
 
“Employee” means any employee of the Company or a Subsidiary.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
“Fair Market Value” means, as of any date, the value of a Share equal to (i) the
closing sale price of a Share on the New York Stock Exchange on the date of
determination or (ii) if there is no sale of Shares on that date, the closing
sale price of a Share on the last trading date on which sales were reported on
the New York Stock Exchange.
 
“Immediate Family” means a Participant’s children, stepchildren, grandchildren,
parents, stepparents, grandparents, spouse, former spouse, siblings, nieces,
nephews, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships or any person
sharing the Participant’s household (other than a tenant or employee).
 
“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.
 
“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under the Plan, as described in Section 6.
 
“Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 11 herein.
 
“Participant” means a current or former Employee, Director or Consultant who has
rights relating to an outstanding Award.
 
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).
 
“Performance Measures” shall have the meaning set forth in Section 12(a).
 
“Performance Period” means the period during which a performance measure must be
met.
 
“Performance Share” means an Award granted to a Participant, as described in
Section 10 herein.


“Performance Share Unit” means an Award granted to a Participant, as described
in Section 10 herein.
 
“Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 11 herein.
 
“Person” means person as such term is used in Section 3(a)(9) and 13(d) of the
Exchange Act.
 
“Plan” means the PVH Corp. 2006 Stock Incentive Plan.
 
“Prior Plans” means the Company’s 1997 Stock Option Plan, 2000 Stock Option Plan
and 2003 Stock Option Plan.
 
“Proceeds” means, with respect to any sale or other disposition (including to
the Company) of Shares acquired pursuant to an Award, an amount determined by
the Committee, (a) in the case of an Award other than an Option, SAR or
cash-settled Award, up to the amount equal to the Fair Market Value per Share at
the time of such sale or other disposition multiplied by the number of Shares
sold or disposed of, or (b) in the case of an Option or SAR, up to the amount
equal to the number of Shares sold or disposed of multiplied by the excess of
the Fair Market Value per Share at the time of such sale or disposition over the
Exercise Price or grant price, as applicable.
 
“Qualifying Termination” means the termination of a Participant’s employment or
service with the Company or any of its Subsidiaries by the Company or a Company
Subsidiary  without Cause or, with respect to a Participant who has an
employment agreement with the Company or any of its Subsidiaries which has a
definition of “good reason,” by the Participant for good reason (as defined in
the Participant’s employment agreement).


“Restricted Stock” means an Award granted to a Participant, as described in
Section 8.
 
“Restricted Stock Units” means an Award granted to a Participant, as described
in Section 9.
 
“Retirement” means:
 
1.  
With respect to all Awards made prior to March 19, 2007 and all Awards made to
Employees prior to May 3, 2007, a Participant’s termination of employment by the
Company and its Subsidiaries at or after age 63 other than for Cause.

 
2.  
With respect to all Awards made to Directors on or after March 19, 2007, the
termination of a Director’s service, other than by reason of death or removal
for cause (under applicable law), after at least four years of service.

 
3.  
With respect to all Awards made to Employees on or after May 3, 2007, the
termination of an Employee’s employment from the Company and its Subsidiaries,
other than by reason of death or for Cause, at or after age 62, provided that
the Employee has at least five years of employment with the Company and/or any
of its Subsidiaries.

 
“SEC” means the United States Securities and Exchange Commission.
 
“Section 409A” shall have the meaning set forth in Section 22(f).
 
“Share” means a share of the common stock, $1.00 par value, of the Company,
subject to adjustment pursuant to Section 16.
 
“Stock Appreciation Right” or “SAR” means an Award granted to a Participant,
either alone or in connection with a related Option, as described in Section 7.
 
“Subsidiary” has the meaning ascribed to such term in Code Section 424(f).
 
“Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.
 
“Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.


 
